Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
7/7/2021 has been entered.

The claims 1, 6, 13 and 16-17 have been amended. Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/7/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Response to Amendment
Applicant’s amendments and arguments have been considered. However, the 103 rejection remains and is updated below.

Response to Amendment
With respect to the 103 arguments, Applicant argues that the primary reference Chirayil does not disclose the amended features, “an interactive imaging device communicatively coupled to the sampling subsystem to receive feedback from the consumer while the consumer engages with the product, wherein the feedback is indicative of one or more facial expression of the consumer while the consumer engages with the product,” as recited in claim 1 (See Remarks at pgs. 8-9). Specifically, Applicant argues that Chirayil discloses a camera and does not disclose the claimed “interactive imaging device.” Also, Applicant argues that the images in Chirayil are not “indicative of one or more facial expressions of the consumer while the consumer engages with the product” (See Remarks at pg. 9). However, Examiner respectfully disagrees. Examiner first notes that Applicant’s Specification describes an “interactive imaging device” as “any device capable of capturing textual, audio, or visual input from the consumer” (See Specification ¶0046). Examiner relies on the Smith, III reference to disclose the “interactive imaging device.” Smith III reference discloses an “interactive imaging device” with a touchscreen and camera included mounted on the vending machine. Chirayil’s reference discloses a camera to obtain visual feedback of a consumer interacting with a vending machine. Therefore, the combination of references reasonably interpret the amended features, “an interactive imaging device communicatively coupled to the sampling subsystem to receive feedback from the consumer while the consumer engages with the product.”  Also, Examiner notes that the primary reference, Chirayil, discloses images where visual feedback is obtained. The feedback may include the quality of a product that the user engages with. The visual feedback includes physical gestures, such as tweaking the nose or hitting his head with hand to indicate he is not happy. Therefore, Examiner reasonably interprets that Chirayil discloses images “indicative of one or more facial expressions of the consumer while the consumer engages with the product.” See the updated rejection below.

With respect to the 103 arguments, Applicant argues that Chirayil does not disclose or suggest the amended features to “deploy one or more machine learning models trained on a plurality of facial expressions of one or more of the consumer or other individuals” or “the deployment of the one or more trained machine learning models” (See Remarks at pgs. 9-10). However, Examiner notes that 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-7, 9, 11-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chirayil et al. (United States Patent Application Publication, 2018/0232678, hereinafter referred to as Chirayil) in view of Smith, III et al. (United States Patent Application Publication, 2011/0295417, hereinafter referred to as Smith, III) in further view of Merali et al. (United States Patent Application Publication, 2017/0238753, hereinafter referred to as Merali).

As per Claim 1, Chirayil discloses a system comprising: 

a)	a sampling subsystem to distribute one or more samples of a product to a consumer (Chirayil: Fig. 1 and ¶0025, 0028-0032: The system comprises and operates a plurality of service devices. A service device may be a vending machine that performs a service job such as dispensing a food item to a user.);
 
b)	device communicatively coupled to the sampling subsystem to receive feedback from the consumer while the consumer engages with the product, wherein the feedback is indicative of one or more facial expressions of the consumer while the consumer engages with the product (Chirayil: ¶0055-0067: A cognitive engine of a vending machine communicates with a camera to monitor the images generated by the camera. A camera may obtain feedback from the user regarding the dispensed food item from the vending machine or the operation of the vending machine. Feedback may include recorded images of physical gestures of a user. For instance, the physical gesture may include a physical gesture, such as tweaking the nose or hitting his head with hand to indicate he is not happy. Feedback may regard the quality of the dispensed food item [engagement with the product] or operation of vending machine.); and

c)	a plurality of facial expressions of one or more of the consumer or other individuals… machine-learning inferences specific to the product and the one or more facial expressions of the consumer (Chirayil: Fig. 1-2 and ¶0028-0030, 0049-0050, 0055-0059, 0065-0067: A cognitive engine in the vending machine is communicatively coupled to the camera. The cognitive engine monitors and analyzes the feedback regarding the vending of the food item provided by the camera. The camera may capture visual feedback of the user, as the user interacts with the vending machine. Feedback may include recorded images of physical gestures of a user. For instance, the physical gesture may include a physical gesture, such as tweaking the nose or hitting his head with hand to indicate he is not happy. A cognitive analysis system uses machine learning to reveal insights from the unstructured feedback data. See computer remotely connected through a network in ¶0018.).

Chirayil does not explicitly disclose, however Smith, III discloses:
b) and c)	an interactive imaging device and the interactive imaging device to generate real-time [inferences] specific to the product (Smith: ¶0091-0095 and 0101-0102: A combination display device and input device (e.g. touch screen) mounted on the vending machine provides real-time insights (i.e. real-time consumer views, selections, etc.) specific to the product the user is purchasing. The vending machine includes a camera to interrelate with the touch screen. Examiner notes that Applicant’s Specification describes an “interactive imaging device” as “any device capable of capturing textual, audio, or visual input from the consumer” (See Specification ¶0046).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Chirayil with Smith’s vending machine display aiding the consumer in choosing a product to be dispensed because the references are analogous/compatible, since each is directed toward features of executing service jobs on vending machines, and because incorporating with Smith’s vending machine display aiding the consumer in choosing a product to be dispensed in Chirayil would have served Chirayil’s pursuit of utilizing automatic product dispensing mechanisms to serve customers through instantaneous dispensation of chosen products (See Chirayil, ¶0003); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Chirayil does not explicitly disclose, however Merali discloses: 

c)	a cloud computing server remotely coupled to the interactive imaging device by way of a
communication network to deploy one or more machine learning models trained on … one or more of the consumer or other individuals, wherein the deployment of the one or more trained machine learning  (Merali: Fig. 40 and ¶0123-0125, 0128, 130, 0212-0214, 0277 and 0346: The food product dispensing system comprises cloud computing device components coupled via a network. A cloud computing device component may be a server. See ¶0130 for device coupled over a network to kiosk touch screen display and interface. See ¶0212-0214, 0277 and 0346-0348, the Data Analytics Engine in the system utilizes various machine learning techniques to determine inferences, such as targeting audiences, trends or parameters of products. These inferences are used to make recommendations to a user or group of users regarding a product. Using machine learning models, such as neural networks, hidden Markov models, recommendations are adapted and iterated, whereas user input data is utilized to develop and update recommendations.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Chirayil with Merali’s machine learning analysis of vended product because the references are analogous/compatible, since each is directed toward features of using machine learning analysis to reveal insights of vending machines, and because incorporating with Merali’s machine learning analysis of vended product in Chirayil would have served Chirayil’s pursuit of using machine learning to revel insights (See Chirayil, ¶0050); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 recites limitations already rejected by Claim 1; therefore, the same rejection applies.

As per Claim 2, Chirayil in view of Smith, III in further view of Merali discloses the system of claim 1, wherein the sampling subsystem comprises: 
c)	a vending unit to dispense the one or more samples to the consumer (Chirayil: Fig. 1 and ¶0025, 0028-0032: The system comprises and operates a plurality of service devices. A service device may be a vending machine that performs a service job such as dispensing a food item to a user.).

Chirayil does not explicitly disclose, however Smith, III discloses:

a)	one or more product holding receptacles to hold the one or more samples of the product (Smith: ¶0062: The product holders are configured to holding or storing product in the product holding area of the vending machine.); 

b)	a movable component to retrieve the one or more samples from the one or more product sample holding receptacles (Smith: ¶0063-0065 and 0070: The product holders of the vending machine include a motorized drive unit [movable component] that passes the product through the helix to be released to the product delivery bin.); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Chirayil with Smith’s vending machine because the references are analogous/compatible, since each is directed toward features of executing jobs service jobs on vending machines, and because incorporating with Smith’s vending machine in Chirayil would have served Chirayil’s pursuit of utilizing automatic product dispensing mechanisms to serve customers through instantaneous dispensation of chosen products (See Chirayil, ¶0003); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 recites limitations already rejected by Claim 2; therefore, the same rejection applies.

As per Claim 3, Chirayil in view of Smith, III in further view of Merali discloses the system of claim 2. 

(Smith: Figs. 10A-10D and 0082-0085: When a consumer purchases a package, a wheel assembly comprising automatic arms that are activated to move the product from the holder compartment towards the dispensing flap of the discharge unit, where the product is ejected.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Chirayil with Smith’s vending machine because the references are analogous/compatible, since each is directed toward features of executing jobs service jobs on vending machines, and because incorporating with Smith’s vending machine in Chirayil would have served Chirayil’s pursuit of utilizing automatic product dispensing mechanisms to serve customers through instantaneous dispensation of chosen products (See Chirayil, ¶0003); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 5, Chirayil  in view of Smith, III in further view of Merali discloses the system of claim 1, wherein the feedback comprises at least one of textual input, audio input, or visual input (Chirayil: Fig. 2 and ¶0055-0059 and 0065: A recording device may capture oral feedback or visual feedback (via photograph or video image)).

As per Claim 6, Chirayil in view of Smith, III in further view of Merali discloses the system of claim 1, … comprises: an interaction module is configured to receive, from the … device, a media input comprising the feedback; and an analytics module…to analyze the media input to generate the… machine-learning inferences (Chirayil: Fig. 2 and ¶0050, 0055-0059, 0065-0067 and 0084: A recording device may capture oral feedback or visual feedback (via photograph or video image of the user responding to the vending of a food item by a vending machine). A cognitive engine in the vending machine is coupled to the recording device. The cognitive image monitors and analyzes the feedback regarding the vending of the food item provided by the recording device. The recording device may capture “spontaneous” oral or visual feedback of the user, as the user interacts with the vending machine. The cognitive engine utilizes natural language processing and machine learning to analyze the captured feedback and reveal insights from unstructured data.).

Chirayil does not explicitly disclose, however Smith, III discloses: the interactive imaging device and real-time inferences (Smith: ¶0091-0095: A combination display device and input device (e.g. touch screen) mounted on the vending machine provides real-time insights (i.e. real-time consumer views, selections, etc.) specific to the product the user is purchasing.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Chirayil with Smith’s vending machine display aiding the consumer in choosing a product to be dispensed because the references are analogous/compatible, since each is directed toward features of executing jobs service jobs on vending machines, and because incorporating with Smith’s vending machine display aiding the consumer in choosing a product to be dispensed in Chirayil would have served Chirayil’s pursuit of utilizing automatic product dispensing mechanisms to serve customers through instantaneous dispensation of chosen products (See Chirayil, ¶0003); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Chirayil does not explicitly disclose, however Merali discloses a cloud computing server comprises … to an analytics module that implements the one or more machine learning models to analyze the media input to generate… machine learning inferences (Merali: Fig. 40 and ¶0123-0125, 0128, 130, 0212-0214, 0277 and 0346-0348: The food product dispensing system comprises cloud computing device components coupled via a network. A cloud computing device component may be a server. See ¶0130 for device coupled over a network to kiosk touch screen display and interface. See ¶0212-0214 and 0346-0348, the Data Analytics Engine in the system utilizes various machine learning techniques to determine inferences, such as targeting audiences, trends or parameters of products. These inferences are used to make recommendations to a user or group of users regarding a product. Using machine learning models, such as neural networks, hidden Markov models, recommendations are adapted and iterated, whereas user input data is utilized to develop and update recommendations.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Chirayil with Merali’s machine learning analysis of vended product because the references are analogous/compatible, since each is directed toward features of using machine learning analysis to reveal insights of vending machines, and because incorporating with Merali’s machine learning analysis of vended product in Chirayil would have served Chirayil’s pursuit of using machine learning to revel insights (See Chirayil, ¶0050); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16 recites limitations already rejected by Claim 6; therefore, the same rejection applies.

As per Claim 7, Chirayil in view of Smith, III in further view of Merali discloses the system of claim 6, wherein the media input further comprises a video of the consumer engaging with the one or more samples of the product (Chirayil: Fig. 2 and ¶0055-0059 and 0065: A recording device may capture oral feedback or visual feedback (via photograph or video image of the user responding to the vending of a food item by a vending machine).).

As per Claim 9, Chirayil in view of Smith, III in further view of Merali discloses the system of claim 6.

(Smith: ¶0091-0095 and 0137: An electronic combination display device and input device (e.g. touch screen for the consumers to interact) mounted on the vending machine. The display device and input device may provide media concerning the products to be vended by the vending machine.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Chirayil with Smith’s vending machine because the references are analogous/compatible, since each is directed toward features of executing jobs service jobs on vending machines, and because incorporating with Smith’s vending machine in Chirayil would have served Chirayil’s pursuit of utilizing automatic product dispensing mechanisms to serve customers through instantaneous dispensation of chosen products (See Chirayil, ¶0003); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 recites limitations already rejected by Claim 9; therefore, the same rejection applies.

As per Claim 11, Chirayil in view of Smith, III in further view of Merali discloses the system of claim 6, wherein the generating of the… machine-learning inferences comprises: automatically transcribing data within the media input; identifying at least one of keywords or topics from the transcribed data, wherein the identifying comprises performing sentimental and emotional analysis on the transcribed data to generate the at least one of keywords or topics; and generating the … machine-learning inferences based on the at least one of keywords or topics (Chirayil: Fig. 2 and ¶0049-0050, 0055-0059, 0065-0067 and 0084: A cognitive engine in the vending machine is coupled to the recording device. The cognitive image monitors and analyzes the feedback regarding the vending of the food item provided by the recording device. The recording device may capture “spontaneous” oral or visual feedback of the user, as the user interacts with the vending machine. The cognitive engine utilizes natural language processing and machine learning to analyze the captured feedback and reveal insights from unstructured data. Specifically, the cognitive engine includes parser and linguistic analysis. Parser parses natural language words from feedback stored on recording device. Linguistic analysis infers a contextual meaning of the natural language words regarding the vending of a food item by vending machine. The linguistic analysis analyzes morphological, syntactical, and semantic structures of feedback to detect at least one of tones and emotions, such as anger, joy, sadness, and disgust [topics], from natural language words parsed by parser.).

Chirayil does not explicitly disclose, however Smith, III discloses real-time … inferences (Smith: ¶0091-0095: A combination display device and input device (e.g. touch screen) mounted on the vending machine provides real-time insights (i.e. real-time consumer views, selections, etc.) specific to the product the user is purchasing.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Chirayil with Smith’s vending machine display aiding the consumer in choosing a product to be dispensed because the references are analogous/compatible, since each is directed toward features of executing jobs service jobs on vending machines, and because incorporating with Smith’s vending machine display aiding the consumer in choosing a product to be dispensed in Chirayil would have served Chirayil’s pursuit of utilizing automatic product dispensing mechanisms to serve customers through instantaneous dispensation of chosen products (See Chirayil, ¶0003); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 recites limitations already rejected by Claim 11; therefore, the same rejection applies.

As per Claim 12, Chirayil in view of Smith, III in further view of Merali discloses the system of claim 6, wherein the …server further comprises a presentation module configured to transmit the machine-learning inferences to a computing device for presentation of the machine-learning inferences on the computing device (Chirayil: Fig. 2 and ¶0050-0053: The cognitive engine utilizes natural language processing and machine learning to analyze the captured feedback and reveal insights from unstructured data. A profile manger updates a quality control profile based on the insights revealed in the analysis of the feedback. The profile manager then displays the information on a mobile device.).

Chirayil does not explicitly disclose, however Smith, III discloses real-time … inferences (Smith: ¶0091-0095: A combination display device and input device (e.g. touch screen) mounted on the vending machine provides real-time insights (i.e. real-time consumer views, selections, etc.) specific to the product the user is purchasing.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Chirayil with Smith’s vending machine display aiding the consumer in choosing a product to be dispensed because the references are analogous/compatible, since each is directed toward features of executing jobs service jobs on vending machines, and because incorporating with Smith’s vending machine display aiding the consumer in choosing a product to be dispensed in Chirayil would have served Chirayil’s pursuit of utilizing automatic product dispensing mechanisms to serve customers through instantaneous dispensation of chosen products (See Chirayil, ¶0003); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Chirayil does not explicitly disclose, however Merali discloses a cloud computing server … to transmit the machine learning inferences (Merali: Fig. 40 and ¶0123-0125, 0128, 130, 0212-0214 and 0346: The food product dispensing system comprises cloud computing device components coupled via a network. A cloud computing device component may be a server. See ¶0130 for device coupled over a network to kiosk touch screen display and interface. See ¶0212-0214, the Data Analytics Engine in the system utilizes various machine learning techniques to determine inferences, such as targeting audiences, trends or parameters of products. These inferences are used to make recommendations to a user or group of users regarding a product. The inferences and/or recommendations can be transmitted via a dashboard.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Chirayil with Merali’s machine learning analysis of vended product because the references are analogous/compatible, since each is directed toward features of using machine learning analysis to reveal insights of vending machines, and because incorporating with Merali’s machine learning analysis of vended product in Chirayil would have served Chirayil’s pursuit of using machine learning to revel insights (See Chirayil, ¶0050); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20 recites limitations already rejected by Claim 12; therefore, the same rejection applies.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chirayil et al. (United States Patent Application Publication, 2018/0232678, hereinafter referred to as Chirayil) in view of Smith et al. (United States Patent Application Publication, 2011/0295417, hereinafter referred to as Smith, III) in further view of Merali et al. (United States Patent Application Publication, 2017/0238753, hereinafter referred to as Merali) in even further view of Saunders et al. (United States Patent Application Publication, 2019/0244465, hereinafter referred to as Saunders).

As per Claim 4, Chirayil in view of Smith, III in further view of Merali discloses the system of claim 2.

(Saunders: ¶0019 and 0041: The vending machine has vending actuators that control the vending mechanism (i.e. a conveyor) configured to individually dispense items from slots storing food products for purchase.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Chirayil with Saunders’ vending machine because the references are analogous/compatible, since each is directed toward features of executing jobs service jobs on vending machines, and because incorporating with Saunders’ vending machine in Chirayil would have served Chirayil’s pursuit of utilizing automatic product dispensing mechanisms to serve customers through instantaneous dispensation of chosen products (See Chirayil, ¶0003); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, Chirayil in view of Smith, III in further view of Merali discloses the method of claim 14.

Chirayil does not explicitly disclose, however Smith, III discloses wherein the movable component comprises at least one of: a robotic arm configured to move the one or more samples from the one or more product holding receptacles to the vending unit (Smith: Figs. 10A-10D and 0082-0085: When a consumer purchases a package, a wheel assembly comprising automatic arms that are activated to move the product from the holder compartment towards the dispensing flap of the discharge unit, where the product is ejected.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Chirayil with Smith’s vending machine because the references are analogous/compatible, 

Chirayil does not explicitly disclose, however Saunders discloses wherein the movable component comprises a conveyer belt configured to transport the one or more samples from the one or more product holding receptacles to the vending unit (Saunders: ¶0019 and 0041: The vending machine has vending actuators that control the vending mechanism (i.e. a conveyor) configured to individually dispense items from slots storing food products for purchase.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Chirayil with Saunders’ vending machine because the references are analogous/compatible, since each is directed toward features of executing jobs service jobs on vending machines, and because incorporating with Saunders’ vending machine in Chirayil would have served Chirayil’s pursuit of utilizing automatic product dispensing mechanisms to serve customers through instantaneous dispensation of chosen products (See Chirayil, ¶0003); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chirayil et al. (United States Patent Application Publication, 2018/0232678, hereinafter referred to as Chirayil) in view of Smith et al. (United States Patent Application Publication, 2011/0295417, hereinafter referred to as Smith, III) in further view of Merali et al. (United States Patent Application Publication, 2017/0238753, Merali) in even further view of Hwang (United States Patent Application Publication, 2011/0282724).

As per Claim 8, Chirayil in view of Smith, III in further view of Merali discloses the system of claim 7.

Chirayil does not explicitly disclose, however Hwang discloses wherein the feedback is obtained in response to tasks or questions displayed on the interactive imaging device, wherein the tasks or questions are superimposed on the video of the consumer engaging with the one or more samples of the product (Hwang: ¶0015-0016 and 0060-0065: A vending machine includes an interactive display to present advertising and informative content to consumers responding to the purchase of an item to be vended. The interface allows advertisers to compose targeted post-video questions to prompt interaction with ad viewers at the kiosks following the delivery of ad messages. Advertisers can design their post-video questions in the form of multiple choice, True or False, free text, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Chirayil with Hwang’s engaging interactive feedback at a vending machine because the references are analogous/compatible, since each is directed toward features of obtaining feedback from consumer experiences with a vending machine, and because incorporating with Hwang’s engaging interactive feedback at a vending machine in Chirayil would have served Chirayil’s pursuit of obtaining consumer feedback at a vending machine (See Chirayil, ¶0055); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chirayil et al. (United States Patent Application Publication, 2018/0232678, hereinafter referred to as Chirayil) in view of Smith et al. (United States Patent Application Publication, 2011/0295417, hereinafter referred to as Smith, III) in further view of Merali et al. (United States Patent Application Publication, 2017/0238753, hereinafter referred to as Merali) in even further view of Hwang (United States Patent Application Publication, 2011/0282724) in even further view of Nanos et al. (United States Patent Application Publication, 2001/0052122, hereinafter referred to as Nanos).

As per Claim 10, Chirayil in view of Smith, III in further view of Merali discloses the system of claim 9.

Chirayil does not explicitly disclose, however Hwang discloses wherein the graphical user interface is configured to: sequentially display a plurality of questions; receive a plurality of responses to the plurality of questions from a consumer of the plurality of consumers (Hwang: ¶0015-0016 and 0060-0065: A vending machine includes an interactive display to present advertising and informative content to consumers responding to the purchase of an item to be vended. The interface allows advertisers to compose targeted post-video questions to prompt interaction and to retrieve consumer feedback with ad viewers at the kiosks following the delivery of ad messages. Advertisers can design their post-video questions in the form of multiple choice, True or False, free text, etc. Examiner notes that more than one question in the form of multiple choice would have to be sequential.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Chirayil with Hwang’s engaging interactive feedback at a vending machine because the references are analogous/compatible, since each is directed toward features of obtaining feedback from consumer experiences with a vending machine, and because incorporating with Hwang’s engaging interactive feedback at a vending machine in Chirayil would have served Chirayil’s pursuit of obtaining consumer feedback at a vending machine (See Chirayil, ¶0055); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

(Nanos: ¶0069: On a touch screen monitor, respondents can enter responses to the displayed questionnaire. As they progress through the questionnaire, a status indicator in the form of a progress bar showing how much of the questionnaire has been completed can be displayed.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Chirayil with Nano’s retrieval of feedback from a user because the references are analogous/compatible, since each is directed toward features of obtaining feedback from consumer experiences, and because incorporating with Nano’s retrieval of feedback from a user in Chirayil would have served Chirayil’s pursuit of obtaining consumer feedback at a vending machine (See Chirayil, ¶0055); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 recites limitations already rejected by Claim 10; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Smith et al. (US 2020/0082369): Apparatuses and methods provide an automated store with a number of product locations and a fetch and delivery bucket that conveys product from a shelf location to a delivery location. Cameras and sensors within the automated store acquire data that may be stored in a remote database and analyzed to improve the reliability of the delivery process. Camera images may also be used to re-position the fetch and delivery bucket in real time, to provide images of actual, available product to consumers via a remote interface, to determine inventory, and to monitor the activities of replenishers and service personnel, and to generally operate the automated store remotely.

Morris et al. (US 2015/0248162): The system has a suggestion logic unit including a state characterization module to characterize a state of a consumer based on data provided by a reader, a sensor, a portable device, a computer, a database, a microphone or a camera. A rule module generates a set of vending suggestions based on the state of the consumer. A dispenser provides items to the consumer that are restricted to the vending suggestions in response to consumer selections from the suggestions. The dispenser is integrated into a vending machine.


Butler et al. (US 2010/0268792): A system and method are presented that include a remote server and a vending machine. The remote server transfers media control and content information via a communication link. The information includes an advertisement that relates to at least one product available for vending from the vending machine. The vending machine includes a product storage area, an interactive display, and a controller. The product storage area stores products available for sale from the vending machine. The interactive display receives a user selection of a product to vend. The controller receives the media information and displays graphical information relating to the advertisement using the interactive display, according to the media information. The controller receives a product selection signal from the interactive display, representing a product to vend, and dispenses a product from the product storage area according to the product selection signal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683